Rehearing granted, June 8, 2009



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7125


DARRYL TAYLOR,

                  Petitioner - Appellant,

             v.

JAMES SMITH, Warden; DOUGLAS GANSLER, The Attorney General
of the State of Maryland,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-01179-RDB)


Submitted:    November 13, 2008         Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.   Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl      Taylor   seeks       to    appeal    the     district   court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

We   dismiss   the    appeal   for        lack    of    jurisdiction     because    the

notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal   period    under   Fed.      R.    App.    P.    4(a)(5)    or    reopens   the

appeal period under Fed. R. App. P. 4(a)(6).                     This appeal period

is “mandatory and jurisdictional.”                     Browder v. Dir., Dep’t of

Corr.,   434   U.S.    257,    264    (1978)       (quoting      United    States    v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

April 1, 2008.         The notice of appeal was filed by Taylor’s

attorney on May 6, 2008.          Because Taylor failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                            2